DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 7, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (herein Jiang) US Patent 9,794,657.
Re claim 1, Jiang discloses an optical transmitter comprising: 
a first transmitting circuit configured to generate a first optical signal including a main signal (optical transmitter 134, Fig. 4, is an optical transmitter that includes a tunable laser 148 that modulates data onto an optical signal of one of four wavelengths, depending upon the node to which data is being transmitted, Col 8, lines 16-20); 
a second transmitting circuit configured to generate a second optical signal including a control signal (optical transmitter 140, Fig. 4, The optical transmitter 140 includes an LED or a laser (not illustrated) to modulate control information onto an optical signal of wavelength λc. Col 8, lines 22-24, such that the system also transmits a control signal); and 
a first multiplexing circuit configured to generate a channel signal in which the second optical signal is wavelength-multiplexed at one end of a wavelength band of the first optical signal (Node 1-1 further includes a WDM multiplexer 144 to multiplex the optical output of optical transmitters 134 and 140, Col 8, lines 3-5).  
Re claim 7, Jiang discloses a wavelength multiplexing transmitting device comprising:
a plurality of the optical transmitters (there are a plurality of nodes 1-1 through 1-N, Fig. 1, where the nodes 1-1 are disclosed in Fig. 4 to comprise a plurality of optical transmitters) according to claim 1 (Jiang discloses the node 1-1 transmitters within claim 1) that output the channel signals in which wavelength bands do not overlap each other (Node 1-1 further includes a WDM multiplexer 144 to multiplex the optical output of optical transmitters 134 and 140, Col 8, lines 3-5, such that the two wavelengths are different from each other as they are identified as two different wavelengths from the transmitter); and 
second multiplexing means (coupler 1, Fig. 1) for multiplexing channels a second multiplexing circuit configured to multiplex channel signals to be output from the plurality of optical transmitters, and outputting a wavelength-multiplexed signal (Each set of N nodes is grouped into a respective cluster. There are M clusters, labelled cluster 1 to cluster M. Although the same number of nodes is shown in each cluster, there may be a different number of nodes in each cluster. Each node in each cluster can transmit data at any one of N optical wavelengths λ1 to λN. Col 3, lines 4-9).  
Re claim 17, Jiang discloses an optical transmitting method comprising:
generating a first optical signal including a main signal (optical transmitter 134, Fig. 4, is an optical transmitter that includes a tunable laser 148 that modulates data onto an optical signal of one of four wavelengths, depending upon the node to which data is being transmitted, Col 8, lines 16-20;
generating a second optical signal including a control signal (optical transmitter 140, Fig. 4, The optical transmitter 140 includes an LED or a laser (not illustrated) to modulate control information onto an optical signal of wavelength λc. Col 8, lines 22-24, such that the system also transmits a control signal); and 
generating a channel signal in which the second optical signal is wavelength multiplexed at one end of a wavelength band of the first optical signal (Node 1-1 further includes a WDM multiplexer 144 to multiplex the optical output of optical transmitters 134 and 140, Col 8, lines 3-5).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Shen et al (herein Shen) US PG PUB 2020/0112467.
Re claim 2, Jiang discloses all the elements of claim 1, which claim 2 is dependent. Hence, Jiang does disclose a first optical receiver 136 for the first signal and a second optical receiver 142 for the control signal. However, Jiang does not explicitly disclose wherein the control signal includes a parameter for use in setting a function of an optical receiver that receives the channel signal.  
However, Shen discloses a side information reception method for use in a receiver that includes step 701: receiving side information transmitted from a transmitter on a physical control channel ¶ [0099] and receiving a scramble data signal transmitted from the transmitter on a physical data channel ¶ [0101] and determining the scrambling mode corresponding to the side information in accordance with a predetermined mapping relation ship between side information and scrambling modes ¶ [0103] and descrambling the data signal in accordance with the scrambling mode corresponding to the side information ¶ [0105]. 
Jiang and Shen are analogous art because they are from the same field of endeavor, a communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Shen before him or her, to modify the main communication signal and the control communication signal of Jiang to include the transmission of a scrambling data signal and side information along the control channel of Shen because it combines prior art elements, according to known methods, to yield predictable results, in this case, enabling the communication system to transmit the data in a scrambled form, increasing security, while enabling the receiver to recover the information using the side information within the control channel. 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Moeller et al (herein Moeller) US PG PUB 2017/0359127.
Re claim 3, Jiang discloses all the elements of claim 1, which claim 3 is dependent. Furthermore, Jiang does not explicitly disclose wherein a band of the second optical signal is narrower than a band of the first optical signal. However, Moeller discloses the WDM signal may include data channels for communicating user data signals between terminals coupled to the system. In addition to data channels, a WDM signal may include one or more optical supervisory channels. Optical supervisory channels are not used to communicate user data between terminals, but instead carry supervisory signals used for monitoring the transmission path and/or the elements coupled to the transmission path. The supervisory signals may be at a relatively low power compared to the data signals, and may be modulated using On-Off-Keying (OOK). The supervisory signals may also have relatively low data rates, e.g. in the kb/s range, compared to the data signals, which may be in the Gb/s range. ¶ [0004]
Jiang and Mueller are analogous art because they are from the same field of endeavor, wavelength division multiplexing optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Mueller before him or her, to modify the control signal of Jiang to include a lower data rate or band of Mueller because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to transmit information while not over burdening the overall network.
Re claim 4, Jiang discloses all the element of claim 1, which claim 4 is dependent.  Jiang discloses the use of a control signal or wavelength. Jiang does not explicitly disclose wherein peak power of the second optical signal is smaller than peak power of the first optical signal. However, Moeller disclose a WDM system ,wherein the WDM signal may include data channels for communicating user data signals between terminals coupled to the system. In addition to data channels, a WDM signal may include one or more optical supervisory channels. Optical supervisory channels are not used to communicate user data between terminals, but instead carry supervisory signals used for monitoring the transmission path and/or the elements coupled to the transmission path. The supervisory signals may be at a relatively low power compared to the data signals, and may be modulated using On-Off-Keying (OOK) ¶ [0004]. 
Jiang and Moeller are analogous art because they are from the same field of endeavor, wavelength division multiplexing optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Moeller before him or her, to modify the wavelength concerning control of Jiang to include the ability to operate at a relatively low power compared to the data signals of Jiang because it combines prior art techniques accord to known methods to yield predictable results, in this case, enabling the system to not consume more power than necessary while still communicating the signals properly and without error. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Kaneda et al (herein Kaneda) US PG PUB 2017/0272195.
Re claim 5, Jiang discloses all the elements of claim 1, which claim 5 is dependent. Jiang does not explicitly disclose wherein the first optical signal is a multicarrier signal.   
Furthermore, Kaneda discloses an orthogonal frequency-division multiplexing (OFDM) is a multicarrier transmission technique in which data are transmitted using a plurality of mutually orthogonal subcarriers. In optical transport systems, OFDM has received increased attention as a means to overcome certain shortcomings of single-carrier and/or wavelength-division-multiplexing (WDM) optical transport systems. ¶ [0005]
Kaneda and Jiang are analogous art because they are from the same field of endeavor, wavelength multiplexing systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang to modify the the first optical signal to also include a multicarrier transmission technique in which data are transmitted using a plurality of orthogonal subcarriers of Kaneda to include the OFDM transmission technique because it combines prior art techniques accord to known methods to yield predictable results, in this case, enabling OFDM techniques and subcarriers, in order to transmit at a more complex and efficient manner.
 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Ngo et al (herein Ngo) US PG PUB 2018/0006722.
Re claim 6, Jiang discloses all the elements of claim 1, which claim 6 is dependent. Furthermore, Jiang discloses a WDM communication system, but does not explicitly disclose  wherein at least one of a central frequency and a bandwidth of the first optical signal complies with International Telecommunication Union Telecommunication Standardization Sector (ITU-T) Recommendation G.694.1.  
However, Ngo disclose WDM transmitter 120 comprises an input interface 104 that operates to partition payload data 102 into a plurality of data streams 1061-106N for transmission over different respective WDM channels of node 100, where N is a positive integer greater than one. Each WDM channel uses a corresponding one of carrier wavelengths λ1, λ2, . . . , λN that can be selected, e.g., in accordance with a frequency grid defined in Recommendation ITU-T G.694.1, which is incorporated herein by reference in its entirety ¶ [0013]. 
Jiang and Ngo are analogous art because they are from the same field of endeavor, optical communication system using wavelength division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Ngo before him or her, to modify the transmission channels of Jiang to include signals or wavelength that are in accordance with the ITUT G.694.1 standard of Ngo because it combines prior art elements according to known methods to yield predictable results, which in this case, enables the communication to comply to with an agreed upon standard of organization of optical communication. 

Claim(s)  8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al (herein Jiang) US Patent 9,794,657 and Shen et al (herein Shen) US PG PUB 2020/0112467.
Re claim 8, Jiang discloses an optical receiver comprising:
 configured to demultiplex, from a received channel signal, a first optical signal including a main signal, and a second optical signal being wavelength-multiplexed at one end of a wavelength band of the first optical signal and including a control signal (Fig. 4 is a block diagram of a node 1-1, wherein it includes a WDM demultiplexer 146 to separate the received optical signal into two optical signal, a first optical signal of wavelength 1, which is sent to the optical receiver 136 as well as a second optical signal of wavelength c which is sent to optical receiver 142, Col 8, line 3-9); 
Jiang does not explicitly disclose a first optical receiver 136 for the first signal and a second optical receiver 142 for the control signal. However, Jiang does not explicitly disclose first receiving circuit, being controlled based on the control signal, configured to demodulate a main signal from the first optical signal or a second receiving circuit configured to demodulate the control signal from the second optical signal.  
However, Shen discloses disclose first receiving circuit, being controlled based on the control signal, configured to demodulate a main signal from the first optical signal (step 702 receiving a scrambled data signal transmitted from the transmitter of a physical data channel ¶ [0101] and step 704: descrambling the data signal in accordance with the scrambling mode corresponding to the side information ¶ [0105], such that the main signal or data signal is demodulated or descrambling based on the control signal); and
a second receiving circuit configured to demodulate the control signal from the second optical signal (step 701, receiving side information transmitted from a transmitter on a physical control channel ¶ [0099], wherein step 703 includes determine the scrambling mode corresponding to the side information in accordance with a predetermined mapping relationship between the side information and scrambling modes¶ [0103], such that the system is demodulated in order to obtain the side information in order to determine the scrambling mode).  
Jiang and Shen are analogous art because they are from the same field of endeavor, a communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Shen before him or her, to modify the main communication signal and the control communication signal of Jiang to include the transmission of a scrambling data signal and side information along the control channel of Shen because it combines prior art elements, according to known methods, to yield predictable results, in this case, enabling the communication system to transmit the data in a scrambled form, increasing security, while enabling the receiver to recover the information using the side information within the control channel. 
Re claim 9, Jiang and Shen disclose all the elements of claim 8, which claim 9 is dependent. Furthermore, Shen discloses wherein the control signal includes a parameter for use in setting a function of the first receiving circuit (After the scrambling mode corresponding to the side information, i.e., the scrambling mode of the scrambled data signal, has been determined, the receiver may descramble the data signal in accordance with the scrambling mode, so as to acquire initial data. Here, the initial data may be data before the transmitter has scrambled the data signal. ¶ [0106] such that the setting of the scrambling mode of the receiver of the data is done based on the side information which is imparted by the control signal).
Re claim 13, Jiang and Shen disclose a wavelength multiplexing receiving device comprising:
a second demultiplexing circuit6Docket No. 4570002034US01 (DEMUX D1, Fig. 2) configured to demultiplex a wavelength-multiplexed signal in which a plurality of the channel signals are wavelength-multiplexed, and outputting a plurality of the channel signals (Wavelengths λ1 to λ4 are reused by each cluster of nodes. Therefore, and as an example, when node 1-1 transmits data on wavelength λ2, that data may possibly be received by node 1-2, node 2-2, node 3-2, or node 4-2. The controller 104 configures the optical routing matrix 102 to ensure that the input optical signals from the optical couplers C1 to C4 are routed to the appropriate wavelength demultiplexers D1 to D4 so that the data from each of the nodes 1-1 to 4-4 is transmitted to the correct recipient Col. 4, lines 22-30); and 
a plurality of the optical receivers according to claim 8 that receive the demultiplexed channel signals (During operation, each one of nodes 1-1 to 4-4 has data that is to be transmitted to other ones of the nodes. However, each one of the nodes can only receive data transmitted at a particular optical wavelength. Specifically, node 1-1 is connected to the output of wavelength demultiplexer D1 that corresponds to optical wavelength λ.sub.1, and therefore node 1-1 can only receive data transmitted using an optical signal of wavelength λ.sub.1 Col 4, lines 5-15, such that as there are a plurality of nodes 1-1 through 1-4, and the nodes are disclose to receive the signals, there are a plurality of optical receivers. Furthermore, it is these receivers that are modulated by Shen that are disclosed within claim 8 such that the modification of Jiang and Shen as previously disclosed within claim 8 could also be applied here as the claim scope here is also part of the claim scope).

Claim(s)  10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shen as applied to claim 8 and 9 above, and further in view of Moeller et al (herein Moeller) US PG PUB 2017/0359127 and Amundson et al (herein Amundson) US PG PUB 2003/0009204.
Re claim 10 and 22, Jiang and Shen disclose all the elements of claim 8 and 9, which claim 10 and 22 are dependent. Jiang discloses the WDM demultiplexer 146. However, Jiang and Shen do not explicitly disclose wherein the first demultiplexing circuit demultiplexes, from the channel signal, the second optical signal (The WDM multiplexer 146 in node 1-1 separates the optical signal of wavelength λc from the optical signal of wavelength λ1. Col 9 ,lines 44-46, such that the circuit or element does separate the two signals. )
Jiang does not explicitly disclose the separation is performed by using an optical filter having a band narrower than a band of the first optical signal.  However, Moeller discloses the WDM signal may include data channels for communicating user data signals between terminals coupled to the system. In addition to data channels, a WDM signal may include one or more optical supervisory channels. Optical supervisory channels are not used to communicate user data between terminals, but instead carry supervisory signals used for monitoring the transmission path and/or the elements coupled to the transmission path. The supervisory signals may be at a relatively low power compared to the data signals, and may be modulated using On-Off-Keying (OOK). The supervisory signals may also have relatively low data rates, e.g. in the kb/s range, compared to the data signals, which may be in the Gb/s range. ¶ [0004]
Jiang and Mueller are analogous art because they are from the same field of endeavor, wavelength division multiplexing optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Mueller before him or her, to modify the control signal of Jiang to include a lower data rate or band of Mueller because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to transmit information while not over burdening the overall network.
While separation of the wavelengths with a WDM is performed by filters in a well known and conventional manner, it is with the understanding of Mueller that the filter of the control signal or the second signal, due to its lower data rate, would have a lower bandwidth and therefore a narrower filter. To the extent that it is not clear, Amundson discloses the lower data rate signal has a narrower bandwidth than the higher data rate signal permitting the use of a narrower bandpass filter at the receiver to lower the noise floor. ¶ [0003]
Jiang, Mueller and Amundson are analogous art because they are from the same field of endeavor, transmitting or communication with low data rate signals. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang, Mueller, and Amundson before him or her, to modify the lower data rate control signal of Jiang and Mueller to include the use of a narrower filter for signals of low data rate of Amundson because it combines prior art elements, according to known methods, to yield predictable results, enabling better reception of a low data rate signal by using a narrower filter to lower the noise floor. 

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shen as applied to claim 8 above, and further in view of Kaneda et al (herein Kaneda) US PG PUB 2017/0272195.
Re claim 11 and 23, Jiang and Shen disclose all the elements of claim 8 and 9, which claim 11 and 23 are dependent. Furthermore, Shen discloses a multi-carrier modulation technique, a core concept of OFDM technique.  However, Jiang does not explicitly disclose  wherein the first optical signal is a multicarrier signal.  
Furthermore, Kaneda discloses an orthogonal frequency-division multiplexing (OFDM) is a multicarrier transmission technique in which data are transmitted using a plurality of mutually orthogonal subcarriers. In optical transport systems, OFDM has received increased attention as a means to overcome certain shortcomings of single-carrier and/or wavelength-division-multiplexing (WDM) optical transport systems. ¶ [0005]
Jiang and Kaneda are analogous art because they are from the same field of endeavor, wavelength multiplexing systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang to modify the first optical signal to also include a multicarrier transmission technique in which data are transmitted using a plurality of orthogonal subcarriers of Kaneda to include the OFDM transmission technique because it combines prior art techniques accord to known methods to yield predictable results, in this case, enabling OFDM techniques and subcarriers, in order to transmit at a more complex and efficient manner.

Claim(s)  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shen as applied to claim 8 above, and further in view of Ngo et al (herein Ngo) US PG PUB 2018/0006722.
Re claim 12, Jiang and Shen disclose all the elements of claim 8, which claim 12 is dependent. Furthermore, Jiang discloses a communication system comprising a plurality of wavelengths that are WDM multiplexed. Jiang does not explicitly disclose wherein at least one of a central frequency and a bandwidth of the first optical signal complies with ITU-T Recommendation G.694.1.  
However, Ngo disclose WDM transmitter 120 comprises an input interface 104 that operates to partition payload data 102 into a plurality of data streams 1061-106N for transmission over different respective WDM channels of node 100, where N is a positive integer greater than one. Each WDM channel uses a corresponding one of carrier wavelengths λ1, λ2, . . . , λN that can be selected, e.g., in accordance with a frequency grid defined in Recommendation ITU-T G.694.1, which is incorporated herein by reference in its entirety ¶ [0013]. 
Jiang and Ngo are analogous art because they are from the same field of endeavor, optical communication system using wavelength division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Ngo before him or her, to modify the transmission channels of Jiang to include signals or wavelength that are in accordance with the ITUT G.694.1 standard of Ngo because it combines prior art elements according to known methods to yield predictable results, which in this case, enables the communication to comply to with an agreed upon standard of organization of optical communication. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 13 above, and further in view of Kusashima et al (herein Kusashima) US Patent 10,779,265.
Re claim 14, Jiang discloses all the elements of claim 13, which claim 14 is dependent. Furthermore, Jiang does not explicitly disclose a monitoring circuit configured to extract, from the wavelength-multiplexed signal, a plurality of parameters being associated with the plurality of channel signals, and setting the extracted parameters in the first receiving circuit.
However, Kusashima discloses a search space of a control channel which is monitored by a terminal. Furthermore, Kusashima the processing or the configurations of the control channels to be monitored can be performed using various methods or assumptions. The processing or the configurations of the control channels to be monitored can be determined or switched based on the monitoring of the control channels. For example, the processing or the configurations of the control channels to be monitored are parameters for performing demodulation processing and/or decoding processing on the control channels, Col 25, lines 13-24. 
Jiang and Kusashima are analogous art because they are from the same field of endeavor, communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Kusashima before him or her, to modify the receiver system of Jiang to include the ability to monitor control channels for parameters concerning demodulation of Kusashima because it combines prior art elements, according to known methods, to yield predictable results, in this case, enabling a communication system that has a high communication efficiency because it is able to convey the proper control information for demodulation. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shen  as applied to claim 2 above, and further in view of Moeller et al (herein Moeller) US PG PUB 2017/0359127.
Re claim 19, Jiang and Shen disclose all the elements of claim 2, which claim 19 is dependent. Furthermore, Jiang and Shen do not explicitly disclose wherein a band of the second optical signal is narrower than a band of the first optical signal.  However, Moeller discloses the WDM signal may include data channels for communicating user data signals between terminals coupled to the system. In addition to data channels, a WDM signal may include one or more optical supervisory channels. Optical supervisory channels are not used to communicate user data between terminals, but instead carry supervisory signals used for monitoring the transmission path and/or the elements coupled to the transmission path. The supervisory signals may be at a relatively low power compared to the data signals, and may be modulated using On-Off-Keying (OOK). The supervisory signals may also have relatively low data rates, e.g. in the kb/s range, compared to the data signals, which may be in the Gb/s range. ¶ [0004]
Jiang and Mueller are analogous art because they are from the same field of endeavor, wavelength division multiplexing optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Mueller before him or her, to modify the control signal of Jiang to include a lower data rate or band of Mueller because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to transmit information while not over burdening the overall network.
Re claim 20, Jiang and Shen disclose all the elements of claim 2, which claim 20 is dpenedne.t Furthermore, Jiang and Shen do not explicitly disclose wherein peak power of the second optical signal is smaller than peak power of the first optical signal.  However, Moeller disclose a WDM system ,wherein the WDM signal may include data channels for communicating user data signals between terminals coupled to the system. In addition to data channels, a WDM signal may include one or more optical supervisory channels. Optical supervisory channels are not used to communicate user data between terminals, but instead carry supervisory signals used for monitoring the transmission path and/or the elements coupled to the transmission path. The supervisory signals may be at a relatively low power compared to the data signals, and may be modulated using On-Off-Keying (OOK) ¶ [0004]. 
Jiang and Moeller are analogous art because they are from the same field of endeavor, wavelength division multiplexing optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Moeller before him or her, to modify the wavelength concerning control of Jiang to include the ability to operate at a relatively low power compared to the data signals of Jiang because it combines prior art techniques accord to known methods to yield predictable results, in this case, enabling the system to not consume more power than necessary while still communicating the signals properly and without error. 

Claim(s)  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shen as applied to claim 2 above, and further in view of Kaneda et al (herein Kaneda) US PG PUB 2017/0272195.
Re claim 21, Jiang and Shen discloses all the elements of claim 2, which claim 21 is dependent. Shen discloses a multi-carrier modulation technique, a core concept of OFDM technique. Furthermore, Jiang does not explicitly disclose wherein the first optical signal is a multicarrier signal.  
Furthermore, Kaneda discloses an orthogonal frequency-division multiplexing (OFDM) is a multicarrier transmission technique in which data are transmitted using a plurality of mutually orthogonal subcarriers. In optical transport systems, OFDM has received increased attention as a means to overcome certain shortcomings of single-carrier and/or wavelength-division-multiplexing (WDM) optical transport systems. ¶ [0005]
Kaneda and Jiang are analogous art because they are from the same field of endeavor, wavelength multiplexing systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang to modify the first optical signal to also include a multicarrier transmission technique in which data are transmitted using a plurality of orthogonal subcarriers of Kaneda to include the OFDM transmission technique because it combines prior art techniques accord to known methods to yield predictable results, in this case, enabling OFDM techniques and subcarriers, in order to transmit at a more complex and efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637